Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 7-20-2022 has been entered.  Claims 9, 21, 23, 32, 35, were amended.  Claims 2, 4-8, 11-20, and 22 were cancelled.  New Claims 36-54 were presented.  Claims 1, 3, 9-10 and 21, 23-54 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 10, 26, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “a location at least one of at or proximate to an intersection between” an outer radial edge and a plane of the bottom face of the shoe is indefinite. It is unclear what is a location proximate to an intersection between an outer radial edge and a plane of the bottom face of the shoe. The term “proximate” in claim 1 is a relative term which renders the claim indefinite because proximate is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.    This is particularly true because the claim is claiming a location at which the air flow is directed.  In other words, the claim language at issue is directed to the direction of the air flow.  How close does the air flow need to be in order to be proximate to an intersection between the outer radial edge of the blade and a plane created by the shoe.   
In re Claim 26, “a location at or proximate to an intersection between” an outer radial edge and a plane of the bottom face of the shoe is indefinite. It is unclear what is a location proximate to an intersection between an outer radial edge and a plane of the bottom face of the shoe. The term “proximate” in claim 1 is a relative term which renders the claim indefinite because proximate is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This is particularly true because the claim is claiming a location at which the air flow is directed.  In other words, the claim language at issue is directed to the direction of the air flow.  How close does the air flow need to be in order to be proximate to an intersection between the outer radial edge of the blade and a plane created by the shoe.   
In re Claim 33, “a location at or proximate to an intersection between” an outer radial edge and a plane of the bottom face of the shoe is indefinite. It is unclear what is a location proximate to an intersection between an outer radial edge and a plane of the bottom face of the shoe. The term “proximate” in claim 1 is a relative term which renders the claim indefinite because proximate is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This is particularly true because the claim is claiming a location at which the air flow is directed.  In other words, the claim language at issue is directed to the direction of the air flow.  How close does the air flow need to be in order to be proximate to an intersection between the outer radial edge of the blade and a plane created by the shoe.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-10, 21, 23-26, 28-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,981,779 to Fukuoka with evidence by US 7,516,553 to Yoshida. 

In re Claim 1, Fukuoka teaches a saw (see Fig. 1, #101) comprising: 
an outer housing having a plurality of first vent openings and plurality of second vent openings (see Fig. 1, showing housing #111, and Col. 2, ll. 16-35)); 
a motor (see Fig. 1, #121) disposed within the outer housing and including a stationary member (the motor includes a field) and a rotatable member (armature/drive shaft #123); 
a fan (see Fig. 1, cooling fan #131) attached to the rotatable member and rotatable therewith relative to the saw housing;
a shoe (see base #105); 
a saw blade driven by the motor (see Fig. 1, saw blade #129); and 
a blower housing disposed within the outer housing (see Fig. 1, surfaces surrounding fan #131);
wherein the fan is disposed within the blower housing (see Fig. 1,  the structure surrounding fan #131 is a blower housing);
wherein the outer housing and the blower housing cooperate to define an airflow pathway (see Figs. 1-3, showing the airflow passing through the housing #111, into the motor, and out second vents #139); and 
wherein the plurality of second vent openings are configured to direct airflow to a location at least one of at or proximate to an intersection between an outer radial edge of the saw blade and a plane defined by a bottom face of the shoe (see annotated Fig. 2, below).

    PNG
    media_image1.png
    652
    708
    media_image1.png
    Greyscale

The Examiner notes that Yoshida illustrates the path of the air directed by the fan from the entrance vents (see Yoshida, Fig. 30 at area #102a) through the motor and motor area to the exit vents directing the airflow to the saw blade. 

In re Claim 3, Fukuoka, with evidence by Yoshida, teaches wherein the blower housing includes a chute (see Fig. 1, air passage #133 is considered a chute); and wherein the chute includes a shape that curves around a rotational axis of the fan as the chute curves away from a plane in which the fan rotates (see annotated Fig. 1, below).

    PNG
    media_image2.png
    669
    667
    media_image2.png
    Greyscale


In re Claim 9, Fukuoka, with evidence by Yoshida,teaches wherein an outlet of the chute and the plurality of second vent openings face a location that is radially outward relative to a radially outer cutting edge of the blade (see annotated Fig. 2, above).

In re Claim 10, Fukuoka, with evidence by Yoshida,teaches wherein the fan is disposed at a first longitudinal end of the motor and the plurality of first vent openings is disposed adjacent a second longitudinal end of the motor (see annotated Fig. 1, below).

    PNG
    media_image3.png
    716
    675
    media_image3.png
    Greyscale

In re Claim 35, Fukuoka teaches further comprising a gear case (see Fig. 1, gear housing #114, which includes surfaces surrounding gear #125 and spindle #127).

In re Claim 21, Fukuoka teaches a saw (see Figs. 1-5) comprising: 
an outer housing comprising a first shell portion (see Fig. 1, #111) and a second shell portion (see Fig. 1, #114); 
a motor (see Figs. 1, #121) disposed within the outer housing and including a driveshaft (see Fig. 1, #123) that is rotatable relative to the outer housing; 
a shoe (see Fig. 1, base #105); 
a saw blade driven by the motor through the driveshaft (see Fig. 1, saw blade #129, the saw is driven by the motor which includes the shaft #123); 
a fan attached the driveshaft for rotation with the driveshaft (see Fig. 1, showing a fan #131 attached to shaft #123); 
a plurality of first vent openings in the first shell portion (see annotated Fig. 1, above in re Claim 10);
a plurality of second vent openings in the second shell portion (see Figs. 1-5, #137/139);
wherein the motor comprises a stator and a rotor (see Fig. 1, showing an electrical motor which has a stator and a rotor); 
and wherein the fan is configured to draw air into the outer housing through the plurality of first vent openings and blow air out of the plurality of second vent openings (see Figs. 1-5, showing “F” i.e. air drawn into the outer housing through the plurality of first vent openings and blow air out of the plurality of second vent openings); 
further comprising a blower housing (see Fig. 1, surfaces surrounding fan #131); 
wherein the fan is disposed within the blower housing (see Fig. 1, showing the fan #131 disposed in the surrounding surfaces); 
wherein the blower housing comprises a chute (see Figs. 1-3, showing the airflow passage #133 which is considered a chute); 
wherein the fan has a first axial side facing toward the motor (one side of fan #131 faces motor #121); 
wherein the fan has a second axial side facing away from the motor (the opposite side of fan #131 faces away from motor #121); and 
wherein the blower housing surrounds at least a portion of the first axial side of the fan and the second axial side of the fan (the surfaces surrounding the fan, which are considered a blower housing, surround both the first axial side and second axial side of the fan). 

The Examiner notes that Yoshida illustrates the path of the air directed by the fan from the entrance vents (see Yoshida, Fig. 30 at area #102a) through the motor and motor area to the exit vents directing the airflow to the saw blade. 

In re Claim 23, Fukuoka, with evidence by Yoshida,teaches wherein the first shell portion includes a motor housing that defines a first cavity (see motor #121 located in shell portion #111 in Fig. 1 – the inner structure that supports the motor is considered a motor housing and defines a cavity in which the motor is located).

In re Claim 24, Fukuoka, with evidence by Yoshida, teaches wherein the second shell portion includes a second cavity (the second shell #114 includes a second cavity, i.e. the inner surface of #114 includes the path in in which “f” travels in Fig. 1, as well as the structure of the spindle #127 and gear #125 is located in).

In re Claim 25, Fukuoka, with evidence by Yoshida, teaches wherein the second cavity is in communication with the first cavity (see e.g., Fig. 1 showing the path of “F” moving from a first cavity in #111 to a second cavity in #114).

In re Claim 26, Fukuoka, with evidence by Yoshida, teaches wherein the second vent openings are configured to direct air to a location at or proximate to an intersection between an outer radial edge of the saw blade and a plane defined by a bottom face of the shoe (see annotated Fig. 2, above under Claim 1)

In re Claim 28, Fukuoka, with evidence by Yoshida, teaches wherein the plurality of second vent openings includes openings of different size (see Fig. 3 showing openings 139 having different sizes).

In re Claim 29, Fukuoka, with evidence by Yoshida, teaches wherein the plurality of second vent openings are formed on an angled surface of the second shell portion (see Figs.1-69 showing the second vents openings formed on angled surfaces).

In re Claim 30, Fukuoka, with evidence by Yoshida, teaches wherein the angled surface is disposed at an angle with respect to a plane of the saw blade (see Figs. 1 and 4, showing #139 having surfaces at an angle with respect to a plane of the saw blade).

In re Claim 31, Fukuoka, with evidence by Yoshida, teaches wherein the angled surface is disposed at an angle with respect to an axis of rotation of the saw blade (see Figs. 1 and 4, showing #139 having surfaces angled with respect to the axis of rotation of the saw blade).

In re Claim 32, Fukuoka teaches a saw (see Figs. 1-2) comprising: 
an outer housing comprising a first shell portion (see Fig. 1, #111) and a second shell portion (see Fig. 1, #114); 
a motor (see Figs. 1, #121) disposed within the outer housing and including a driveshaft (see Fig. 1, #123) the that is rotatable relative to the outer housing; 
a blower housing (see Fig. 1, surfaces surrounding fan #131); 
a fan disposed in the blower housing (see Fig. 1, showing fan #131, encapsulated in the internal surfaces of the housings) and wherein the fan is attached to a first end portion of the driveshaft for rotation with the driveshaft (see Fig. 1, showing a fan #131 attached to output shaft 123 at one end); 
a saw blade driven by the motor through the driveshaft (see Fig. 1, saw blade #129, the saw is driven by the motor which includes the shaft 123); 
a shoe (see Fig. 1, base #105); 
a plurality of first vent openings in the first shell portion (see annotated Fig. 1, above under Claim 10); and
a plurality of second vent openings in the second shell portion (see Figs. 1-5, #139); 
wherein the fan is configured to draw air into the housing through the plurality of first vent openings and blow air out of the plurality of second vent openings (see Fig. 1, showing “F” i.e. air drawn into the outer housing through the plurality of first vent openings and blow air out of the plurality of second vent openings);
wherein the motor comprises a stator and a rotor (see annotated Fig. 1, an electrical motor includes a stator and a rotor); and 
wherein the blower housing comprises a first blower housing component and a second blower housing component (see annotated Fig. 1, below); and 
wherein the first blower housing component is secured to the second blower housing component (see annotated Fig. 1, below). 

    PNG
    media_image4.png
    714
    610
    media_image4.png
    Greyscale

The Examiner notes that Yoshida illustrates the path of the air directed by the fan from the entrance vents (see Yoshida, Fig. 30 at area #102a) through the motor and motor area to the exit vents directing the airflow to the saw blade. 

In re Claim 33, Fukuoka, with evidence by Yoshida, teaches wherein the plurality of second vent openings are configured to direct airflow to a location at least one of at or proximate to an intersection between an outer radial edge of the saw blade and a plane defined by a bottom face of the shoe (see annotated Fig. 2, above, under Claim 1).

In re Claim 34, Fukuoka, with evidence by Yoshida, teaches wherein the plurality of second vent openings includes openings of different size (see Fig. 3 showing three openings 139 having different sizes).

In re Claim 36, Fukuoka, with evidence by Yoshida, teaches wherein the blower housing comprises a first blower housing component and a second blower housing component (see annotated Fig. 1, under Claim 32).  

In re Claim 37, Fukuoka, with evidence by Yoshida, teaches wherein the fan is housed between the first blower housing component and the second blower housing component (see annotated Fig. 1, under Claim 32, showing the fan between the first and second blower housing components).  

In re Claim 38, Fukuoka, with evidence by Yoshida, teaches wherein the first blower housing component is secured to the second blower housing component by fasteners (see annotated Fig. 1 showing the first and second blower housing components secured by fasteners).  

In re Claim 39, Fukuoka, with evidence by Yoshida, teaches wherein the chute is formed by the first blower housing component and the second blower housing component (the pathway #133 in which the air travels includes surfaces on both the first and second blower housing components is considered a chute – see e.g., annotated Fig. 2, under Claim 32).  

In re Claim 40, Fukuoka, with evidence by Yoshida, teaches wherein the driveshaft comprises a driveshaft first end and a driveshaft second end (see Fig. 1, shaft #123 has two ends); wherein the driveshaft second end comprises gear teeth (gear #125 is on drive shaft #123); and wherein the fan is disposed between the stator and the driveshaft second end (in Fig. 1, the fan #131 is located between motor #121, which includes the stator, and the drive shaft second end, at which gear #125 is located).  

In re Claim 41, Fukuoka, with evidence by Yoshida, teaches wherein the driveshaft comprises a driveshaft first end and a driveshaft second end (see Fig. 1, shaft #123 has two ends); wherein the driveshaft second end comprises gear teeth (gear #125 is on drive shaft #123); and wherein the fan is disposed between the stator and the driveshaft second end (in Fig. 1, the fan #131 is located between motor #121, which includes the stator, and the drive shaft second end, at which gear #125 is located).  

In re Claim 42, Fukuoka, with evidence by Yoshida, teaches wherein the driveshaft comprises a driveshaft first end and a driveshaft second end; wherein the driveshaft second end comprises gear teeth; and wherein the fan is disposed between the stator and the driveshaft second end (see annotated Fig. 1, under Claim 32, showing the fan between the first and second blower housing components).  

In re Claim 43, Fukuoka, with evidence by Yoshida, teaches wherein the first blower housing component is secured to the second blower housing component by at least one fastener(see annotated Fig. 1, under Claim 32, showing the first and second blower housing components secured by fasteners).  

In re Claim 44, Fukuoka, with evidence by Yoshida, teaches  wherein the blower housing comprises a chute (the blower housing includes air passage #133, which is considered a chute).  

In re Claim 45, Fukuoka, with evidence by Yoshida, teaches wherein the chute is formed by the first blower housing component and the second blower housing component (see annotated Fig. 1, under Claim 32, showing air passage #133 formed by the first and second blower housing components). 

In re Claim 46, Fukuoka, with evidence by Yoshida, teaches wherein a space between the stator and the rotor is a part of an airflow path between the plurality of first vent openings and second vent openings (the airflow passes through both the stator and the rotor in Fukuoka).  

In re Claim 47, Fukuoka teaches a circular saw comprising: 
an outer housing (see Fig. 1, #114/111); 
a shoe (see Fig. 1, #105); 
a motor assembly (see Fig. 1, #121); 
a blower assembly (see annotated Fig. 1, under claim 32, the first and second blower housings are considered a blower assembly); 
an upper blade guard (see Fig. 1, #113) and a lower blade guard (see Fig. 1, #115), wherein the upper blade guard and the lower blade guard are configured to partially enclose a saw blade (see Figs. 1-2); 
wherein the outer housing comprises a first shell portion (see Fig. 1, #111) and a second shell portion (see Fig. 1, #114) that cooperate to enclose the motor assembly (see Figs. 1-2) further comprising first vent openings in the first shell portion (see annotated Fig. 1, under Claim 10); 
second vent openings in the second shell portion (see Figs. 1-5, #139); 
wherein the motor assembly includes a rotor, a stator and a driveshaft; 
wherein the blower assembly comprises a blower housing and a fan disposed in the blower housing (see Fig. 1, #131, see also annotated Fig. 1, under Claim 32, showing two blower housings); 
wherein the fan is fixed to the driveshaft and is configured to rotate with the driveshaft to draw air in through the first vent openings and into the blower housing (see Col. 2, ll. 16-35); and Serial No. 16/840,914Page 8wherein the fan is further configured to force air out of the blower housing and the blower housing is configured to direct air out through the second vent openings (see Fig. 1, “F”).

The Examiner notes that Yoshida illustrates the path of the air directed by the fan from the entrance vents (see Yoshida, Fig. 30 at area #102a) through the motor and motor area to the exit vents directing the airflow to the saw blade. 

In re Claim 48, Fukuoka, with evidence by Yoshida, teaches wherein the blower housing comprises a first blower housing component and a second blower housing component (see annotated Fig. 1, under Claim 32).  

In re Claim 49, Fukuoka, with evidence by Yoshida, teaches wherein the fan is secured between the first blower housing component and the second blower housing component (see annotated Fig. 1, under Claim 32, showing the fan between the first and second blower housing components).  
  
In re Claim 50, Fukuoka, with evidence by Yoshida, teaches wherein the blower housing comprises a chute configured to direct air out through the second vent openings (the pathway #133 in which the air travels includes surfaces on both the first and second blower housing components is considered a chute – see e.g., annotated Fig. 2, under Claim 32).  

In re Claim 51, Fukuoka, with evidence by Yoshida, teaches wherein the driveshaft comprises a driveshaft first end and a driveshaft second end (see Fig. 1, shaft #123 has two ends); and wherein the driveshaft second end comprises gear teeth.  

In re Claim 52, Fukuoka, with evidence by Yoshida, teaches wherein the fan is disposed between the stator and the driveshaft second end (gear #125 is on drive shaft #123).  

In re Claim 53, Fukuoka, with evidence by Yoshida, teaches wherein the driveshaft second end projects out of the blower housing (see Fig. 1, showing #123 extending from the surfaces enclosing the fan).  

In re Claim 54, Fukuoka, with evidence by Yoshida, teaches further comprising a bearing between the blower housing and the driveshaft second end (see annotated Fig. 1, below).


    PNG
    media_image5.png
    645
    512
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is additionally rejected under 35 U.S.C. 103 as being unpatentable over US 6,981,779 to Fukuoka with evidence by US 7,516,553 to Yoshida, in further in view of US 6,173,499 to Hegoas. 

If it is argued that Fukuoka does not teach wherein an outlet of the chute and the plurality of second vent openings face a location that is radially outward relative to a radially outer cutting edge of the blade, the Claim is further rejected in view of Hegoas.  Hegoas teaches that it is known to provide a passageway with a vent openings face a location that is radially outward relative to a radially outer cutting edge of the blade (see Fig. 1, showing pathways is “forward” of the saw blade, thereby radially outward relative to the cutting edge). 

In the same field of invention, circular saws with chutes for directing air to the cutting location, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a pathway outside of the radius of the saw blade, as taught by Hegoas.  Doing so would blow off the saw dust in front of the blade allowing the user view the cut line (see e.g., Figs. 1-2 of Hegoas).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,981,779 to Fukuoka with evidence by US 7,516,553 to Yoshida, and further in view of US 6,775,913 to Fey. 

In re Claim 27, Fukuoka does not teach further comprising a battery.  However, Fey teaches that it is known in the circular saw art (see Fey, Fig. 3, battery #4; see also Col. 1, ll. 10-20.  In same field of invention, circular saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace a circular saw powered by a cord with the power being provided by a battery.  By virtue of the use of a battery or a similar energy storage means, the user of the circular saw is independent of the availability of a power supply mains for operating the circular saw, in particular for operation of the motor (see Fey, Col. 1, ll. 10-20). 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,981,779 to Fukuoka with evidence by US 7,516,553 to Yoshida, and further in view of US 2005/0160608 to Tanimoto. 

If it is argued that, in re Claim 46, Fukuoka, with evidence by Yoshida, does not teach wherein a space between the stator and the rotor is a part of an airflow path between the plurality of first vent openings and second vent openings, the claim is further rejected in view of Tanimoto.  
Tanimoto teaches that it is known to direct the air flow inside of the motor (see Fig. 5, showing the arrows going around the field as well as through the gap between the field and the armature; see also Para. 0006 teaching the air flow flowing inside of the motor to cool the motor.  In the same field of invention, electrical motors for saws, it would have been obvious to one of ordinary skill in the art, to direct the cooling air to a gap between the armature and the field in order to cool the motor.  Cooling the motor prevents damage from overheating the motor and allows the tool to be used longer. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re the 35 U.S.C. 112(b) rejections, it is indefinite as to “a location at least one of at or proximate to an intersection between an outer radial edge and a plane of the bottom face of the shoe.”  Specifically, it is unclear how close the air flow needs to be to the radial edge of the saw blade and the plane defined by the shoe.  The term “proximate” is a relative term which renders the claim indefinite because proximate is not defined by the claim.  The specification, while reciting the term, does not provide a specific way of measuring how close the direction of air needs to be in order to be proximate.  In other words, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   This is particularly true because the claim is claiming a location at which the air flow is directed.  In other words, the claim language at issue is directed to the direction of the air flow.  How close does the air flow need to be in order to be proximate to an intersection between the outer radial edge of the blade and a plane created by the shoe.   Does the claim require that the vent is configured to direct the air to a particular location or does the claim require the air to be at a particular location?  The claims were examined as best understood. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10-3-2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724